DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1).

	Regarding claim 1, see rejection on claim 13.

Regarding claim 13, Dorsey discloses a system for tracing polygons in a source file, the system comprising ( Fig. 45 – system 4500.
[0186] In some implementations, the 2D interface can be used for orthogonal drawing or tracing images. The user can draw lines in a gridded window and strokes can appear in a corresponding point on the 3D representation of a scene. 
[0191] As shown and discussed in connection with FIGS. 5a-d, photographs can be added to a canvas. Photographs can be imported from the file system of the device. ): 

a processor coupled to the database, and configured to: (Fig. 45 – Storage Device coupled to Processor);
obtain the source file canvas bounds ([0217] FIGS. 33a-f illustrate various exemplary ways in which a canvas can be transformed, according to some implementations of the current subject matter. A canvas, and all its associated content, can be transformed in various ways within the 3D space. It can be moved in any direction, rotated about any of its axes, scaled uniformly, stretched along its axes, as well as manipulated in any other way. Canvas content can also be deformed in a freeform manner (within the plane of the canvas), by dragging the corners of the bounding box of the canvas. The user can accomplish this through the use of various computing device's input devices (e.g., a stylus tool, a hand gesture, a mouse, a keyboard, etc.).); 
generate a planar representation of the source file vector imagery as a plurality of lines ([0198] In some implementations, the user can add content across multiple canvases. In this case, multiple disjoint canvases positioned in 3D space can be sketched on simultaneously, without having to toggle or otherwise switch between them. Similarly, content, such as a stroke or an image, spanning multiple canvases, can be projected onto these canvases simultaneously, the result being a segmentation and projection of the stroke or image across more than one canvas. From a particular 
a memory coupled to the processor, and configured to store (Fig. 45 – memory coupled to Processor to store): 
the planar representation, the source file canvas bounds, data1,  data2, data3, data4, and data5 (system 4500 is a computer system and it is obvious that a computer system has a memory to store plurality of different data values.).
the source file canvas bounds ([0217] FIGS. 33a-f illustrate various exemplary ways in which a canvas can be transformed, according to some implementations of the current subject matter. A canvas, and all its associated content, can be transformed in various ways within the 3D space. It can be moved in any direction, rotated about any of its axes, scaled uniformly, stretched along its axes, as well as manipulated in any other way. Canvas content can also be deformed in a freeform manner (within the plane of the canvas), by dragging the corners of the bounding box of the canvas. The user can accomplish this through the use of various computing device's input devices (e.g., a stylus tool, a hand gesture, a mouse, a keyboard, etc.).) and
the polygonal approximation to identify ([0248] The photo object 4116b can include the following objects: original outline 4208a, texture identification 4208b (i.e., an identifier of a texture that should be mapped onto a planar polygon of the rendered photograph), image identification 4208c (i.e., an identifier of an image)).
However Dorsey does not disclose filter the plurality of lines to create simplified line art; morphologically dilate the simplified line art to generate a polygonal approximation; calculate a geometric difference between [[the source file canvas 
Efford discloses filter the plurality of lines to create simplified line art ( Page 8 – lines are simplified with the following equation, filter.

    PNG
    media_image1.png
    323
    780
    media_image1.png
    Greyscale
); 
morphologically dilate the simplified line art to generate a polygonal approximation (Pages 3 to 4 – Method of Morphological Image Processing that involves dilation of an image which dilate the lines to generate the boundaries of regions with polygon forms as shown in the Dilation Figure. 

    PNG
    media_image2.png
    217
    294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    633
    media_image3.png
    Greyscale
); 
calculate a geometric difference between [[the source file canvas bounds]] and [[the polygonal approximation to identify]] contracted polygons (Page 4 – 
Erosion with small (e.g. 2×2 - 5×5) square structuring elements shrinks an image by stripping away a layer of pixels from both the inner and outer boundaries of regions. The holes and gaps between different regions become larger, and small details are eliminated:

morphologically dilate the contracted polygons to create visual polygons (Page 7 – Method of Morphological Image Processing that involves
The closing of an image f by a structuring element s (denoted by f • s) is a dilation followed by an erosion that crates visual polygons: 
    PNG
    media_image4.png
    40
    200
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    234
    481
    media_image5.png
    Greyscale

); and filter the visual polygons according to one or more geometric parameters to identify salient polygons (Pages 6, 7, 8, 
With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.The closing of an image f by a structuring element s (denoted by f • s) is a dilation followed by an erosion: f • s = ( f    srot)  srot

As shown in the following, salient is identified and processed to make the corners smooth.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale


) ; 
Furthermore data1 is the simplified line art  data2 is the polygonal approximation, data3 is the contracted polygons, data4 is the visual polygons, and data5 is salient polygons as disclosed above (Zadeh) .

Dorsey in view of Efford do not, however Baker does disclose
filter the plurality of lines by salient layer filtering or line set reduction filtering to create simplified line art having fewer lines than the planar representation ([0047], [0054] - As shown in Fig. 8, lines are filters and simplified into a fewer lines. The reduction process attempts to simplify the jagged curve 802 to a reduced boundary 814, made of mostly straight line sections, that more closely resembles the building represented by object 800.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Efford in view of Efford with filter the plurality of lines by salient layer filtering or line set reduction filtering to create simplified line art having fewer lines than the planar representation as taught by Baker . The motivation for doing is to easier identify as taught by Baker.

s 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1), and Zadeh et al. (Patent: US 11,074,495 B2).

Regarding claim 2, Dorsey in view of Efford, Baker disclose all the limitation of claim 2 including salient polygon.
Efford discloses generating a composite raster representation of the salient polygons [[overlaid]] on the planar representation of the vector imagery; 
[[detecting, by a first machine learning model,]] candidate regions for polygon improvement (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ; 
[[generating, by a second machine learning model,]] suggested modifications to polygon vertices (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ;
applying the modifications to create improved polygons (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
); 
.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with generating a composite raster representation of the salient polygons [[overlaid]] on the planar representation of the vector imagery; [[generating, by a second machine learning model,]] suggested modifications to polygon vertices; applying the modifications to create improved polygons as taught by Zadeh . The motivation for doing is to remove imperfection as taught by Efford in page 1.
However Dorsey in view of Efford, Baker do not disclose overlaid ; validating the suggested modifications; and applying the validated modifications to create improved polygons
Zadeh discloses overlaid  (column 50 lines 60 to 66 - overlap) ;
validating the suggested modifications (column 94 lines 45 to 65 - one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only 
validated modifications (column 94 lines 60 to column 95 lines 20 - The updates for the links or feedbacks can be done periodically by humans or users, or automatically by machines, e.g. by feedback from the history using a learning machine (e.g. using neural networks, trained to update the links or improve them, gradually, based on prior scores and past performances).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with overlaid; validating the suggested modifications and validated modifications as taught by Zadeh . The motivation for doing is to improve efficiency as taught by Zadeh in column(s) 11  lines 10 to 15. 


Efford discloses [[storing detection training data that is generated upon validating]] the modifications (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale

) ; 
[[storing modification training data that is generated upon validating]] the modifications (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale

).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Zadeh with the modification as taught by Efford. The motivation for doing is to remove imperfection as taught by Efford in page 1.
Zadeh discloses updating the first machine learning model with the detection training data (column 94 lines 45 to 65, column 202 lines 10 to 50 - Therefore, one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). The indirect ones may require proper question or another relevant data (or intermediary information) to link with the final answer. Thus, at the beginning, the people experts in economy and real estate are needed to design and set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters), as the initialization step. However, if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the 
In one embodiment, as for example depicted in FIG. 224, 3D objects in images or movies are detected based on models of parts and sub-parts. The features from the feature detector are correlated (e.g., by using a restricted Boltzmann machine, RBM) with descriptive labels and attributes, via a correlation layers (e.g., made up of stochastic sigmoid units with unidirectional weighted links. In one embodiment, the descriptive labels and features are organized in to body parts and components/subparts, and attributes include the surface properties such as transparency, color and texture. The geometrical model properties are used for surfaces and direction. Some attributes describe the state of relative position of the parts, e.g., a car door being closed or open (or the degree, e.g., based on cosine of the opening angle). Some attributes describe the constraint in arrangement (position, orientation) between the parts. In one embodiment, the attributes are learned via correlation layer through a supervised training. In one embodiment, the 3D model rendering parameters, e.g., perspective, scale, relative eye/camera orientation, applied from an object in the image, are applied to other objects in the image to facilitate their identification, for example, by holding the label units corresponding to perspective and orientation to those attributes when analyzing other objects in the image. In one embodiment, the training of the feature detector is done via rendering from a 3D model as a training set 
updating the second machine learning model with the modification training data (column 4 lines 10 to 43, column 94 lines 45 to 65, column 202 lines 10 to 50, column 224 lines 35 to 55  - Therefore, one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). The indirect ones may require proper question or another relevant data (or intermediary information) to link with the final answer. Thus, at the beginning, the people experts in economy and real estate are needed to design and set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters), as the initialization step. However, if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the relationships. The updates for the links or feedbacks can be done periodically by humans or users, or automatically by machines, e.g. by feedback from the history using a learning machine (e.g. using neural networks, trained to update the links or improve them, gradually, based on prior scores and past performances “second machine learning model”
machine learning, using/requiring only a small number of training samples (same as humans can do), learning one concept and use it in another context or environment (same as humans can do), addition of reasoning and cognitive layers to the learning module (same as humans can do), continuous learning and updating the learning 
In one embodiment, we can combine our method with Adaptive Boosting, as a machine learning algorithm, designed by Yoav Freund and Robert Schapire, to improve the performance (AdaBoost algorithm). The subsequent classifiers are adjusted in favor of those instances misclassified by previous classifiers. In one embodiment, it is sensitive to noisy data and outliers. In one embodiment, it is less susceptible to the "overfitting" problem (which is a well-known problem in machine learning). The system generates and calls a new weak classifier in each cycle, with updated weights, based on the importance of examples in the data set. Then, repeatedly, the weights of incorrectly classified examples are increased, and those of correctly classified examples are decreased, to zoom in to the missed examples “modification training data”.) .  


Regarding claim 14, Dorsey in view of Efford, Baker disclose all the limitations of claim 13 including salient polygon.
Efford discloses generate a composite raster representation of the salient polygons [[overlaid]] on the planar representation of the vector imagery; 
 (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ; 
[[implement a first machine learning model to identify]] candidate regions for polygon improvement (
Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ; 

implement [[a second machine learning model]] to generate modifications to polygon vertices ( Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale

) ; 

apply the [[validated modifications]] to create improved polygons (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale

). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with the modification as taught by Efford. The motivation for doing is to remove imperfection as taught by Efford in page 1.
However Dorsey in view of Efford, Baker do not disclose overlaid; validated modifications; suggested modifications; receive user validation of the suggested modifications; update the first and second machine learning models based on the validated modifications. 
Zadeh discloses overlaid  (column 50 lines 60 to 66 - overlap) ;
validated modifications (column 94 lines 60 to column 95 lines 20 - The updates for the links or feedbacks can be done periodically by humans or users, or automatically by machines, e.g. by feedback from the history using a learning machine (e.g. using neural networks, trained to update the links or improve them, gradually, based on prior scores and past performances).)
suggested modifications (column 94 lines 45 to 65 - one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search 
receive user validation of the suggested modifications (column 94 lines 45 to 65 - one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). The indirect ones may require proper question or another relevant data (or intermediary information) to link with the final answer. Thus, at the beginning, the people experts in economy and real estate are needed to design and set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters), as the initialization step. However, if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the 
update the first and second machine learning models based on the validated modifications (column 94 lines 45 to 65 - Therefore, one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). The indirect ones may require proper question or another relevant data (or intermediary information) to link with the final answer. Thus, at the beginning, the people experts in economy and real estate are needed to design and set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters), as the initialization step. However, if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the relationships. The updates for the links or feedbacks can be done periodically by humans or users, or automatically by machines, e.g. by feedback from the history using a learning machine (e.g. using neural networks, trained to update the links or improve them, gradually, based on prior scores and past performances).). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with validated modifications; suggested modifications; receive user validation of the 
wherein the memory is further configured to store: the composite raster representation, the candidate regions for polygon improvement, the suggested modifications, the validated modifications, the user input, and the improved polygons (Dorsey discloses memory and system 4500 is a computer system and it is obvious that a computer system has a memory to store plurality of different data values as stated above.
Furthermore Dorsey in view of Efford, Baker and Zadeh disclose the different data values as stated above. it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Zadeh. ).

Claims 4, 5, 6, 12, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1), and Inselberg et al. (Patent: US 5,631,982).

Regarding claim 4, see rejection on claim 16 .

Regarding claim 5, see rejection on claim 2 .

Regarding claim 6, see rejection on claim 3.

Regarding claim 12, Dorsey in view of Efford, Baker disclose all the limitation of claim 11 .
	However Dorsey in view of Efford, Baker do not disclose wherein the one or more geometric parameters comprise size, area, compactness and proximity to neighbors.  
Inselberg discloses wherein the one or more geometric parameters comprise size, area, compactness and proximity to neighbors (column 1 lines 17 to 23, column 3 lines 60 to column 4 line 20, column 10 lines 60 to column 11 lines 20, column 3 lines 35 to 45 - Line detection in parallel coordinates becomes a simple problem of detecting clusters of points representing collinear segments in the Cartesian plane. The line neighborhood test in Cartesian coordinates becomes a simple "bin counting" problem on the parallel coordinate plane. The " collinearity" test becomes a simpler "colocation" test. Line detection in additional image noise may be accommodated merely by increasing the "neighborhood bin" dimensions in the parallel coordinate plane.
column 1 lines 17 to 23, column 3 lines 60 to column 4 line 20, column 10 lines 60 to column 11 lines 20 - Detect collinearity, with edge points  that line along the lines; The preferred method of this invention uses the normal (r,.theta.) form of a line equation in (X.sub.1, X.sub.2) image space and defines line neighborhoods according to increments in radius and angle. The (X, Y) transform space represents nonpositive-slope image lines in the region bounded between the parallel X.sub.1 and X.sub.2 axes, which is divided into neighborhood buckets corresponding to the image space increments of size .DELTA.r by .DELTA.theta. All possible pairs of image points that 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with wherein the one or more geometric parameters comprise size, area, compactness and proximity to neighbors as taught by Inselberg. The motivation for doing is to solve ambiguity problem as taught by Inselberg in column(s) lines 20 - 25. 

Regarding claim 16, Dorsey in view of Efford, Baker disclose all the limitation of claim 13 including salient polygon.
Efford discloses replace [[each pair of collinear]] edges with a spanning segment (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside with replacing the pixels that involve eges.
As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
);
the simplified polygons (Page 8 – lines are simplified with the following equation, filter.

    PNG
    media_image1.png
    323
    780
    media_image1.png
    Greyscale

).

However Dorsey in view of Efford, Baker do not disclose etect colinear edges within each polygon; group colinear edges into sets, wherein colinear edges in a given set are located on a common line; sequentially pair colinear edges in each set, in order of appearance on the common line; replace each pair of colinear edges with a spanning segment, wherein the pair of colinear edges are separated by a minimum distance. 
Inselberg discloses detect colinear edges within each polygon (column 5 lines 55 to column 6 lines 10 - detecting edge points of the image.); 
group colinear edges into sets (column 1 lines 17 to 23, column 10 lines 60 to column 11 lines 20 - Detect collinearity, with edge points  that line along the lines; This process is shown in FIG. 7 as follows. The slope and intercept values (m, b) for all image point pairs are computed and saved in two groups in a saving step 74. The two groups are segregated according to the sign of slope m. A first group includes all image point pairs having nonpositive slopes and a second group includes all image point pairs having positive slopes. For the first group, each image point pair is mapped to a single transform point in the mapping step 76 and that transform point (Eqn. 5) is then linked to the corresponding image plane bounds (a.sub.1, a.sub.2) in the linking step 78.), 
wherein colinear edges in a given set are located on a common line (column 1 lines 17 to 23, column 10 lines 60 to column 11 lines 20 - Detect collinearity, with edge 
[[ sequentially pair]] colinear edges in each set, in order of appearance on the common line (column 1 lines 17 to 23, column 3 lines 60 to column 4 line 20, column 10 lines 60 to column 11 lines 20 - Detect collinearity, with edge points  that line along the lines; The preferred method of this invention uses the normal (r,.theta.) form of a line equation in (X.sub.1, X.sub.2) image space and defines line neighborhoods according to increments in radius and angle. The (X, Y) transform space represents nonpositive-slope image lines in the region bounded between the parallel X.sub.1 and X.sub.2 axes, which is divided into neighborhood buckets corresponding to the image space increments of size .DELTA.r by .DELTA.theta. All possible pairs of image points that satisfy predetermined image space distance criteria are then mapped as line segments to their respective (.DELTA.r, .DELTA.theta.) buckets in the PC transform plane, provided that they have nonpositive slope. Next, clusters are found among these neighborhood buckets and reported as candidate image line detections. Once a line candidate is detected, the actual image line segment is derived by extending the initial image line to the extreme image plane coordinates found in the cluster neighborhood. 
of colinear edges (column 1 lines 17 to 23, column 3 lines 60 to column 4 line 20, column 10 lines 60 to column 11 lines 20, column 3 lines 35 to 45 - Line detection in parallel coordinates becomes a simple problem of detecting clusters of points representing collinear segments in the Cartesian plane. The line neighborhood test in Cartesian coordinates becomes a simple "bin counting" problem on the parallel coordinate plane. The " collinearity" test becomes a simpler "colocation" test. Line detection in additional image noise may be accommodated merely by increasing the "neighborhood bin" dimensions in the parallel coordinate plane.
column 1 lines 17 to 23, column 3 lines 60 to column 4 line 20, column 10 lines 60 to column 11 lines 20 - Detect collinearity, with edge points  that line along the lines; The preferred method of this invention uses the normal (r,.theta.) form of a line equation in (X.sub.1, X.sub.2) image space and defines line neighborhoods according to increments in radius and angle. The (X, Y) transform space represents nonpositive-slope image lines in the region bounded between the parallel X.sub.1 and X.sub.2 axes, which is divided into neighborhood buckets corresponding to the image space increments of size .DELTA.r by .DELTA.theta. All possible pairs of image points that satisfy predetermined image space distance criteria are then mapped as line segments to their respective (.DELTA.r, .DELTA.theta.) buckets in the PC transform plane, provided that they have nonpositive slope. Next, clusters are found among these 
);
wherein the pair of colinear edges are separated by a minimum distance (column 9 lines 5 to 20; column 12 lines 20 to 30; image point pairs are separated by a minimum threshold distance. );and combine the segments to create a simplified polygon (column lines 10 to 20 - Clusters that are very close are combined 10 together to form a single cluster with a combined cluster count for this purpose. The ten line segments shown in FIG. 11 are not limited to the associated image plane bounds. Sintllarly, ten clusters were identified in the second group of transform points shown in FIG. 12. These ten positivesloping lines are shown in FIG. 13 overlaid by the ten 15 nonpositive sloping lines from FIG. 11. None of the lines in FIG. 13 are shown limited to their respective image plane bounds.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with detect colinear edges within each polygon; group colinear edges into sets, wherein colinear edges in a given set are located on a common line; sequentially pair colinear edges in each set, in order of appearance on the common line; replace each pair of 
wherein the memory is further configured to store: the sets of colinear edges, sequentially pair; replace each pair  (Dorsey discloses memory and system 4500 is a computer system and it is obvious that a computer system has a memory to store plurality of different data values as stated above.
Furthermore Dorsey in view of Efford, Baker and Inselberg disclose the different data values as stated above. it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Zadeh.) 

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1), Inselberg et al. (Patent: US 5,631,982) and Zadeh et al. (Patent: US 11,074,495 B2).

Regarding claim 15, see rejection on claim 18.

Regarding claim 17 , Dorsey in view of Efford, Baker and Inselberg disclose all the limitation of claim 16 including simplified polygons; planar representation; vector imagery; salient polygon vertices; suggest modifications; first machine learning model; second machine learning model as stated above. 

As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ; 

based on the modifications (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale
H

    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
) ;
to identify candidate regions for simplified polygon improvement (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions are identified for morphological operations.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale
);

As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
);
apply the modifications to create improved polygons (Pages 6, 7, 8 - With Morphological filtering, opening with a disc structuring element smooths corners from the inside, and closing with a disc smooths corners from the outside.
As shown in the following figure, the regions, polygon vertices,  are identified for modifications.

    PNG
    media_image6.png
    377
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    366
    767
    media_image7.png
    Greyscale
); 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Inselberg with based on the modifications; to identify candidate regions for simplified polygon improvement; to generate suggested modifications to salient polygon vertices; apply the modifications to create improved polygons as taught by Zadeh . The motivation for doing is to remove imperfection as taught by Efford in page 1.
However Dorsey in view of Efford, Baker and Inselberg do not disclose generate a composite raster representation  ; implement a first machine learning model;  implement a second machine learning model;  receive user validation of the suggested 
Zadeh discloses generate a composite raster representation  (column 282 lines 65 to column 283 lines 20 -  the system uses a frame of the video that inherently is not fully complete, as a single still image. However, that frame gets completed using the neighboring frames in that sequence, to fill up the pixel or raster or scanning gaps (or interpolate or extrapolate), for a resulting complete single still image, representing that frame, which can be used for our image analysis or image or object recognition. Thus, in these situations, in one embodiment, such preprocessing is used for our video frames, to make them ready for our further analysis or search or recognition. ) ; 
implement a first machine learning model (column 389 lines 20 to 30 - For one embodiment, e.g., we use a cognitive layer which controls the rules, to help train the multiple learning machines (as we call this "cognitive layer based rules for learning machines" or "CLR-LM" system)) ; 
implement a second machine learning model (column 389 lines 20 to 30 - For one embodiment, e.g., we use a cognitive layer which controls the rules, to help train the multiple learning machines (as we call this "cognitive layer based rules for learning machines" or "CLR-LM" system)); 
receive user validation of the suggested modifications (column 94 lines 45 to 65 - one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). 
update the first and second machine learning models based on the modifications (column 94 lines 45 to 65 - Therefore, one needs some indices and data from newspapers, US Government, local government, county records, and real estate databases. These data are usually directly or indirectly available for search engines (assuming they are not protected by password or only available on subscription basis, which may need human intervention and input). The indirect ones may require proper question or another relevant data (or intermediary information) to link with the final answer. Thus, at the beginning, the people experts in economy and real estate are needed to design and set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters), as the initialization step. However, if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the relationships. The updates for the links or feedbacks can be done periodically by humans or users, or 
validated modifications (column 94 lines 60 to column 95 lines 20 - The updates for the links or feedbacks can be done periodically by humans or users, or automatically by machines, e.g. by feedback from the history using a learning machine (e.g. using neural networks, trained to update the links or improve them, gradually, based on prior scores and past performances).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Inselberg with to identify candidate regions for simplified polygon improvement; to generate suggested modifications to salient polygon vertices; apply the modifications to create improved polygons by Zadeh . The motivation for doing is to improve efficiency as taught by Zadeh in column(s) 11  lines 10 to 15. 
wherein the memory is further configured to store: the composite raster representation, the candidate regions for polygon improvement, the suggested modifications, the validated modifications, the user input, and the improved polygons (Dorsey discloses memory and system 4500 is a computer system and it is obvious that a computer system has a memory to store plurality of different data values as stated above.
Furthermore Dorsey in view of Efford, Baker, Inselberg and Zadeh disclose the different data values as stated above. it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker and Zadeh.).  

Regarding claim 18 , Dorsey in view of Efford, Baker, Inselberg and Zadeh disclose all the limitation of claim 17. 
Zadeh discloses a display for showing candidate suggested modifications to a user (column 335 lines 10 to 30 - In one embodiment, as for example depicted in Figs. B7, B8, and B9 of Appendix 4, a publisher's webpage is includes (i.e., enabled by) scripts or code corresponding to See & Shop platform. For example, the code/script when executed or rendered in a user's browser provides the user with a visual feedback (e.g., a button or an icon on the display or over an image on the webpage to indicate to the user the presence of the service (even without having plug-in/extension installed on the browser). In one embodiment, when a user selects an image or hover the mouse or selector over the image, a visual feedback provides the user with the area on the image, based on the analysis of the features of an object (e.g., a top or blouse bounding or grounding rectangles). In one embodiment, the item(s) matched to the object in the image is displayed to the user in an overlay or in a hovering pane or window, e.g., with a rolling display of selectable options for the user. In one embodiment, the browser goes to the merchant's catalog item webpage (landing page) upon selection the corresponding option to choose.) ; and 
an input device for entering user validation (column 335 lines 10 to 30 - In one embodiment, as for example depicted in Figs. B7, B8, and B9 of Appendix 4, a publisher's webpage is includes (i.e., enabled by) scripts or code corresponding to See & Shop platform. For example, the code/script when executed or rendered in a user's browser provides the user with a visual feedback (e.g., a button or an icon on the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker, Inselberg and Zadeh with a display for showing candidate suggested modifications to a user; an input device for entering user validation as taught by Zadeh . The motivation for doing is to improve efficiency as taught by Zadeh in column(s) 11  lines 10 to 15. 

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1), and Yuasa et al. (Publication: 2005/0228586 A1).

Regarding claim 7, Dorsey in view of Efford, Baker disclose all the limitation of claim 1 including in the source file.

Yuasa discloses wherein filtering the plurality of lines comprises selecting lines according to line groupings ([0053] - As described previously, the building data can be decimated based on a relative ratio between two of these units or the difference between two of these units. As shown in FIG. 11A, vertical lines of a display are classified into line groups 1, 2, 3, and 4. When the unit S1 is used, light spots of all buildings are displayed. That is, all of the line groups 1, 2, 3, and 4 are selected. When the unit S2 is used, three of these four line groups (for example, the line groups 1, 2, and 3) are selected. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with wherein filtering the plurality of lines comprises selecting lines according to line groupings as taught by Yuasa. The motivation for doing is to find screen appealing as taught by Yuasa in paragraphs(s) [0007]. 

Regarding claim 8, Dorsey in view of Efford, Baker disclose all the limitation of claim 1.
However Dorsey in view of Efford, Baker do not disclose wherein filtering the plurality of lines comprises excluding lines below a minimum length.  
Yuasa discloses wherein filtering the plurality of lines comprises excluding lines below a minimum length ([0039] - selected vertical or horizontal line on the display are displayed when the unit of the bar scale exceeds a predetermined threshold value.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with wherein filtering the plurality of lines comprises excluding lines below a minimum length as taught by Yuasa. The motivation for doing is to find screen appealing as taught by Yuasa in paragraphs(s) [0007]. 

Regarding claim 9, Dorsey in view of Efford, Baker disclose all the limitation of claim 1.
However Dorsey in view of Efford, Baker do not disclose wherein filtering the plurality of lines comprises selecting lines randomly.  
Yuasa discloses wherein filtering the plurality of lines comprises selecting lines randomly ([0055] - The lines and the blocks are numbered by rule in FIGS. 11A and 11B. Alternatively, these lines and blocks may be numbered at random so as to be selected at random. Thus, light spots are located at random, so that enhancement in reality of a night-view map can be expected in some cases.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with wherein filtering the plurality of lines comprises selecting lines randomly as taught by . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image Processing, Nick Efford, Apr 17, 2019), Baker (Publication: 2014/0270359 A1), and Zagaynov et al. (Publication: 2019/0197693 A1).

Regarding claim 10, Dorsey in view of Efford, Baker disclose all the limitation of claim 1.
	However Dorsey in view of Efford, Baker do not disclose wherein filtering the plurality of lines comprises segmenting the planar representation and selecting a random subset of lines from each segment.  
	Zagaynov discloses wherein filtering the plurality of lines comprises segmenting the planar representation and selecting a random subset of lines from each segment ( [0098] - Next, as also shown in FIG. 14, the substantially vertically orientated lines 2904 are partitioned into left-side lines 2908 and right-side lines 2910. Similarly, the substantially horizontally oriented lines 2906 are positioned into upper lines 2912 and lower lines 2914. In one implementation, these operations do not constitute a strict partitioning, since certain of the lines may end up in both partitions. In one implementation, the horizontal edge of the substantially vertically oriented line set 2904 may be divided into three vertical sections 2916-2918 defined as follows: (1) a left-hand section 2916 from x=0.0 to 0.4, where x is the coordinate for a horizontal Cartesian axis 
[0066] The RANSAC technique may include multiple steps that involve selecting a random subset of lines 254, which may be referred to as hypothetical inliers. A model may then be fitted to the set of hypothetical inliers.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dorsey in view of Efford, Baker with wherein filtering the plurality of lines comprises segmenting the planar representation and selecting a random subset of lines from each segment as taught by Zagaynov. The motivation for doing so less ambiguous as taught by Zagaynov  in paragraphs(s) [0038]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey et al. (Publication: US 2013/0222385 A1) in view of Efford (Morphological Image .

Regarding claim 11, Dorsey in view of Efford, Baker disclose all the limitation of claim 1 including morphologically dilating.
	However Dorsey in view of Efford, Baker do not disclose, employs a structuring element in the form of a circle with radius greater than zero.  
Sakamato discloses employs a structuring element in the form of a circle with radius greater than zero ([0062] First, the detection unit 230 performs pre-processing on the tomographic image subjected to the binary coded processing. For example, the detection unit 230 sets all pixels present within a predetermined distance from the center of the blood vessel circle, as the black pixel. The predetermined distance can be determined so as to be equal to or smaller than the radius of the blood vessel circle. This processing can decrease a possibility that the pixel, which is close to the center of the blood vessel circle and does not indicate the intravascular wall may be erroneously detected as the intravascular wall. In accordance with an exemplary embodiment, by causing the predetermined distance to be smaller than the radius of the blood vessel circle, it can be possible to decrease a possibility of failure in detecting the pixel indicating the intravascular wall, which is located near the blood vessel circle. The predetermined distance is not particularly limited. For example, the predetermined distance may be equal to or smaller than 0.95 times the radius of the blood vessel circle, or may be equal to or greater than 0.50 times the radius of the blood vessel circle.).
. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Notwithstanding the foregoing, Applicant submits the cited references do not disclose at least, "filtering the plurality of lines by salient layer filtering or line set reduction filtering to create simplified line art having fewer lines than the planar representation" as recited in amended claim 1 and similarly recited in amended claim 13.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker reference.  

Applicant asserts “Applicant notes, Efford teaches the transform equation is applied to "object linear elements", and not to individual lines per se.”


Furthermore, another cited reference, Baker discloses simplified line with reducing lines ([0047], [0054] - As shown in Fig. 8, lines are filters and simplified into a fewer lines. The reduction process attempts to simplify the jagged curve 802 to a reduced boundary 814, made of mostly straight line sections, that more closely resembles the building represented by object 800.) 

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Regarding claims 2-  12, and 14 - 18, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 13 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 13 respectively. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616